     Case 3:18-cv-02109-BEN-LL Document 126 Filed 03/11/21 PageID.4757 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    GOLDEN EYE MEDIA USA, INC., a             )    Case No.: 3:18-cv-02109-BEN-LL
      California corporation,                   )
12
                        Plaintiff,              )    ORDER ON MOTION TO BE
13                                              )    RELIEVED AS COUNSEL OF
      v.                                        )    RECORD
14
                                                )
      TROLLEY BAGS UK LTD, a
15                                              )    [ECF No. 100]
      corporation of the United Kingdom; and
                                                )
16    BERGHOFF INTERNATIONAL,
                                                )
      INC., a Florida corporation,
17                                              )
                        Defendants.             )
18
      TROLLEY BAGS UK LTD, a                    )
19    corporation of the United Kingdom; and    )
      BERGHOFF INTERNATIONAL,                   )
20
      INC., a Florida corporation,              )
21                                              )
                        Counterclaimants,       )
22
      v.                                        )
23                                              )
      GOLDEN EYE MEDIA USA, INC., a             )
24    California corporation; FARZAN            )
25    DEHMOUBED, an individual; and             )
      JENNIFER DUVALL, an individual,           )
26
                                                )
27                      Counterdefendants.      )
                                                )
28

                                               -1-
                                                                          3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 126 Filed 03/11/21 PageID.4758 Page 2 of 7



 1   I.    INTRODUCTION
 2         Plaintiff/Counterdefendant GOLDEN EYE MEDIA USA, INC., a California
 3   corporation (“Plaintiff”) brings this action seeking a declaratory judgment of non-

 4   infringement against Defendants/Counterclaimants TROLLEY BAGS UK LTD, a

 5   corporation   of   the    United       Kingdom         (“Trolley   Bags”);   and   BERGHOFF

 6   INTERNATIONAL,           INC.,     a   Florida     corporation      (“Berghoff”)   (collectively,

 7   “Defendants”). ECF No. 1.

 8         Before the Court is the Motion to Withdraw as Counsel of Record submitted by

 9   Sheppard, Mullin, Richter & Hampton LLP (“Sheppard Mullin”) and Honigman LLP

10   (“Honigman”) (collectively, “Counsel”), current counsel of record for Berghoff (the

11   “Motion”). ECF No. 100.

12         The motion was submitted on the papers without oral argument pursuant to Civil

13   Local Rule 7.1(d)(1) and Rule 78(b) of the Federal Rules of Civil Procedure. ECF No.

14   114. After considering the papers submitted, supporting documentation, and applicable

15   law, the Court DENIES the Motion.

16   II.   LEGAL STANDARD

17         An attorney may not withdraw as counsel except by leave of court, permitting the

18   party to either appear on the party’s own behalf or substitute other counsel in as counsel of

19   record. S.D. Cal. Civ. R. 83.3(f)(1); see also P.I.C. Int’l, Inc. v. Gooper Hermetic, Ltd.,

20   No. 3:19-CV-00734-BEN-LL, 2020 WL 2992194, at *1 (S.D. Cal. Jun. 4, 2020). Under

21   the Local Rules, “[o]nly natural persons representing their individual interests in propria

22   persona may appear in court without representation by an attorney permitted to practice

23   pursuant to Civil Local Rule 83.3.” S.D. Cal. Civ. R. 83.3(k). “All other parties, including
     corporations, partnerships and other legal entities, may appear in court only through an
24
     attorney permitted to practice pursuant to Civil Local Rule 83.3.” Id.; see also Laskowitz
25
     v. Shellenberger, 107 F. Supp. 397, 398 (S.D. Cal. 1952) (“Since a corporation cannot
26
     practice law, and can only act through the agency of natural persons, it follows that it can
27
     appear in court on its own behalf only through a licensed attorney.”). Thus, courts may not
28

                                                      -2-
                                                                                    3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 126 Filed 03/11/21 PageID.4759 Page 3 of 7



 1   grant a motion to withdraw filed by counsel for a corporate entity unless the attorney and/or
 2   corporate entity have arranged for qualified replacement counsel to substitute in as counsel
 3   of record. See, e.g., id.
 4          California law governs issues of ethics and professional responsibility in federal
 5   courts. See, e.g., Radcliffe v. Hernandez, 818 F.3d 537, 541 (9th Cir. 2016) (“California
 6   law    governs    questions     of   conflicts    of   interest   and   disqualification”);   see
 7   generally RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS § 1 cmt.
 8   b (2000) (“Federal district courts generally have adopted the lawyer code of the jurisdiction
 9   in which the court sits, and all federal courts exercise the power to regulate lawyers
10   appearing before them.”); but see Unified Sewerage Agency of Washington Cty., Oregon
11   v. Jelco, Inc., 646 F.2d 1339, 1342 n.1 (9th Cir. 1981) (“We express no opinion on the law
12   to apply where the district court has not designated the applicable rules of professional
13   responsibility (e.g., state law, the Model Code of Professional Responsibility, or a federal
14   common law of professional responsibility).”). Under Rule 1.16 of California’s Rules of
15   Professional Conduct, effective June 1, 2020, subdivision (a) governs mandatory
16   withdrawal while subdivision (b) governs permissive withdrawal. In ruling on a motion to
17   withdraw, “[i]t is the duty of the trial court to see that the client is protected, so far as
18   possible, from the consequences of an attorney’s abandonment.” CE Res., Inc. v. Magellan
19   Group, LLC, No. 08-cv-02999-MCE-KJM, 2009 WL 3367489, at *2 (E.D. Cal. Oct. 14,
20   2009) (denying motion to withdraw where corporation would be left unrepresented by
21   counsel) (citations omitted).
22   III.   DISCUSSION
23          Rule 1.16(b) of the California Rules of Professional Conduct, governing permissive
24   withdrawal, permits an attorney to withdraw from representation of a client for several
25   enumerated grounds. In the present case, Counsel asks to be permitted to withdraw from
26   representation “because there are multiple grounds for withdrawal under Rule 1.16(b).”
27   ECF No. 100-1 at 2:9-11. Counsel claims that they “have taken reasonable steps to
28   prevent any potential prejudice to BergHOFF under Rule 1.16(d) of the California Rules
                                                      -3-
                                                                                   3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 126 Filed 03/11/21 PageID.4760 Page 4 of 7



 1   of Professional Conduct, including providing reasonable notice to BergHOFF.” Id. at
 2   2:11-15. While there is no declaration submitted concurrently with the Motion, Counsel
 3   states that “[a] copy of the Motion and this Brief in Support have been served on
 4   BergHOFF and its regular outside counsel via email and U.S. Mail, as well as all counsel
 5   of record using the Court’s ECF system.” Id. at 2:16-18. Counsel asks that their client,
 6   Berghoff, “be granted 14 days to engage new counsel.” Id. at 2:18-19.
 7          The Court denies the Motion because (1) Counsel failed to submit a declaration in
 8   support of their Motion; (2) the Court may not permit counsel to withdraw leaving a
 9   corporate entity defendant unable to defend itself; and (3) Counsel failed to set forth
10   adequate grounds for this Court to grant the Motion.
11        A.     Counsel Failed to Submit the Declaration Required by the Local Rules.
12          A motion to withdraw must (1) be served on the adverse party and moving
13   attorney’s client and (2) include a declaration regarding service of the motion on those
14   parties. S.D. Cal. Civ. R. 83.3(f)(3). “Failure to . . . file the required declaration of service
15   will result in a denial of the motion.” S.D. Cal. Civ. R. 83.3(f)(3)(b). In the present case,
16   Counsel filed a “Certificate of Service” stating that the Motion was electronically served
17   via the Court’s ECF system as well as via regular U.S. Mail and e-mail to the client and
18   its outside counsel. ECF No. 100-1 at 4. This document, however, although signed by
19   John Burns, was not signed under penalty of perjury, and as such, does not qualify as a
20   “declaration.” See, e.g., 28 U.S.C. § 1746(2) (providing that whenever a law of the United
21   States or rule requires a matter to be supported by sworn declaration in writing, that matter
22   may be proved “by the unsworn declaration . . . in writing of such person which is
23   subscribed by him, as true under penalty of perjury, and dated,” so long as it substantially
24   follows the form proscribed by the statute). As such, the Motion fails to meet the
25   requirements of Local Rule 83.3(f)(3).
26   ///
27   ///
28   ///
                                                    -4-
                                                                                    3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 126 Filed 03/11/21 PageID.4761 Page 5 of 7



 1         B.     Courts May Not Allow Permissive Withdrawal for a Corporate Entity
                  Where There is No Other Counsel Ready to Substitute in as Counsel of
 2                Record.
 3         Under the Local Rules, “[o]nly natural persons representing their individual
 4   interests in propria persona may appear in court without representation by an attorney
 5   permitted to practice pursuant to Civil Local Rule 83.3.” S.D. Cal. Civ. R. 83.3(k). “All
 6   other parties, including corporations, partnerships and other legal entities, may appear in
 7   court only through an attorney permitted to practice pursuant to Civil Local Rule 83.3.”
 8   S.D. Cal. Civ. R. 83.3(k); see also Laskowitz, 107 F. Supp. at 398. Thus, courts may not
 9   grant a motion to withdraw filed by counsel for a corporate entity unless the attorney
10   and/or corporate entity have arranged for qualified replacement counsel to substitute in as
11   counsel of record. See, e.g., id. Here, the Court denies the Motion as granting the Motion
12   would leave a corporate entity unrepresented, and Counsel has failed to set forth an
13   adequate plan for replacement counsel to appear on Berghoff’s behalf.
14        C.     Counsel Failed to Set Forth Adequate Grounds for Granting the
                 Motion, Especially in Light of Potential Prejudice.
15
16         Under Rule 1.16, subdivision (b) of the California Rules of Professional Conduct,

17   counsel may withdraw from representing a client where (1) “a continuation of the
     representation is likely to result in a violation of these rules or the State Bar Act”; (2) the
18
     attorney “believes in good faith, in a proceeding pending before a tribunal, that the
19
     tribunal will find the existence of other good cause for withdrawal”; and/or (3) the client
20
     (a) “insists upon presenting a claim or defense in litigation . . . that is not warranted under
21
     existing law and cannot be supported by good faith argument for an extension,
22
     modification, or reversal of existing law,” (b) “either seeks to pursue a criminal or
23
     fraudulent course of conduct or has used the lawyer’s services to advance a course of
24
     conduct that the lawyer reasonably believes was a crime or fraud,” (c) “insists that the
25
     lawyer pursue a course of conduct that is criminal or fraudulent,” (d) “by other conduct
26
     renders it unreasonably difficult for the lawyer to carry out the representation effectively,”
27
     (e) “breaches a material term of an agreement with, or obligation, to the lawyer relating
28

                                                   -5-
                                                                                  3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 126 Filed 03/11/21 PageID.4762 Page 6 of 7



 1   to the representation, and the lawyer has given the client a reasonable warning after the
 2   breach that the lawyer will withdraw unless the client fulfills the agreement or performs
 3   the obligation,” or (f) “knowingly and freely assents to termination of the representation.”
 4   Cal. R. Prof. Conduct, Rule 1.16(b). Subdivision (d) requires that “[a] lawyer shall not
 5   terminate a representation until the lawyer has taken reasonable steps to avoid reasonably
 6   foreseeable prejudice to the rights of the client, such as giving the client sufficient notice
 7   to permit the client to retain other counsel.” Cal. R. Prof. Conduct, Rule 1.16(d).
 8         “In ruling on a motion to withdraw as counsel, courts consider: (1) the reasons why
 9   withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the
10   harm withdrawal might cause to the administration of justice; [and] (4) the degree to
11   which withdrawal will delay the resolution of the case.” Garrett v. Ruiz, No. 11-cv-
12   02540-IEG, 2013 WL 163420, at *2 (S.D. Cal. Jan. 14, 2013); see also Bernstein v. City
13   of Los Angeles, No. CV1903349PAGJSX, 2020 WL 4288443, at *1–2 (C.D. Cal. Feb.
14   25, 2020) (same). There is no danger of prejudice where a hearing date is not immediately
15   set or where litigation is at a relatively nascent stage. Gurvey v. Legend Films, Inc., No.
16   09-cv-00942-IEG, 2010 WL 2756944, at *1 (S.D. Cal. July 12, 2010). Further, there is
17   no undue delay where the counsel takes “reasonable steps to avoid reasonably foreseeable
18   prejudice to the rights of the client, including giving due notice to the client [and] allowing
19   time for employment of other counsel …” Cal. R. Prof. Conduct, Rule 1.16(c).
20         “It is the duty of the trial court to see that the client is protected, so far as possible,
21   from the consequences of an attorney’s abandonment.” CE Res., 2009 WL 3367489, at
22   *2 (denying motion to withdraw where corporation would be left unrepresented by
23   counsel) (citations omitted). “[C]onclusory assertions that there was a communication
24   breakdown is not sufficient to warrant withdrawal.” Amazon Logistics, Inc. v. Mann Bros.
25   Transp., Inc., No. 1:19-cv-01060-DAD-SAB, 2020 WL 2194005, at *4 (E.D. Cal. May
26   6, 2020). At the same time, attorney must “preserve client confidences even when seeking
27   to be relieved as counsel.” Tuft, Mark L., et al., Cal. Prac. Guide Prof. Resp., Ch. 10-B
28   (Dec. 2019); see also Cal. State Bar Form. Opn. 2015-192 (decided under former rule,
                                                    -6-
                                                                                    3:18-cv-02109-BEN-LL
     Case 3:18-cv-02109-BEN-LL Document 126 Filed 03/11/21 PageID.4763 Page 7 of 7



 1   providing that an attorney may disclose to court only as much as reasonably necessary to
 2   demonstrate need to withdraw).
 3         The Court recognizes that granting the withdrawal motion would leave Berghoff, a
 4   corporate Defendant, without counsel, in contravention of Local Rule 83.3(k). However,
 5   Rule 83.3(k) is not offended where the court orders an unrepresented corporate defendant
 6   to find substitute counsel and gives them some time to do so. See e.g., Indymac Fed.
 7   Bank, F.S.B. v. McComic, No. 08-CV-1871-IEG-WVG, 2010 WL 2000013 (S.D. Cal.
 8   May 18, 2010) (granting counsel’s motion to withdraw as defendants could no longer pay
 9   and were not prejudiced, but also directing defendants to secure substitute counsel, where
10   counsel cited the client limited partnership’s refusal to participate in litigation and
11   inability to pay fees as reasons for withdrawal); McNally v. Commonwealth Financial
12   Systems, Inc., 2013 WL 685364 (S.D. Cal. Feb. 25, 2013) (granting motion where
13   litigation was at an early stage and where corporate defendant was unable to pay legal
14   fees, consented to the motion, and had “ample opportunity to retain substitute counsel as
15   needed”). Nonetheless, the matter remains within the Court’s discretion and subject to
16   considerations of prejudice, harm, and delay. The Court notes this case is not in the earlier
17   stages, and on the contrary, is nearing trial. Thus, concerns of prejudice, harm, and delay
18   are heightened at this stage of the proceedings. Accordingly, the Court finds that the
19   motion, as drafted, is inadequate and is therefore DENIED. Counsel may refile their
20   motion if they believe the Court’s concerns laid out in this Order can be readdressed.
21   IV.   CONCLUSION
22         For the above reasons, the Court DENIES the Motion as follows:
23         1.     Defendant’s counsel’s Motion to Withdraw as Counsel of Record is DENIED
24   without prejudice to counsel refiling the motion in accordance with Local Rules and stating
25   the grounds discussed above.
26         IT IS SO ORDERED.
27     DATED:      March 11, 2021
28                                                         HON. ROGER T. BENITEZ
                                                            United States District Judge
                                                  -7-
                                                                                 3:18-cv-02109-BEN-LL
